331 S.W.3d 702 (2011)
Billy Ray RANDLES, Appellant,
v.
Rebecca M. RANDLES, Respondent.
No. WD 71931.
Missouri Court of Appeals, Western District.
February 15, 2011.
James D. Boggs and W. Christian Boggs, Kansas City, MO, for Appellant.
Brian J. Klopfebnstein, Kearney, MO, for Respondent.
Before Division II: KAREN KING MITCHELL, Presiding Judge, and JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.

Order
PER CURIAM:
This is an appeal from the circuit court's denial of a motion to modify a father's child support obligation. The issue is whether the circuit court abused its discretion in failing to find a change of circumstances due to an alleged decrease in the father's salary and an alleged increase in the mother's. We hold that the trial court did not abuse its discretion because the father voluntarily underemployed himself without justification and because the mother's increase in salary was not so substantial and continuing as to render the initial determination unreasonable. Therefore, we affirm. Rule 84.16(b).